Order entered May 16, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00541-CR

                               SANTANA GAONA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1161227-V

                                           ORDER
       We GRANT the State’s May 14, 2016 motion for extension of time to file its brief. The

State’s brief received by the Court is ORDERED timely filed as of the date of this order.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE